844 F.2d 789
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jon L. SWAISGOOD, Plaintiff-Appellant,v.William F. GRANT;  Patricia Shoemaker, Defendants-Appellees.
No. 87-2042.
United States Court of Appeals, Sixth Circuit.
April 12, 1988.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Plaintiff appeals the district court's judgment sua sponte dismissing his 42 U.S.C. Sec. 1983 civil action for frivolity explicitly under 28 U.S.C. Sec. 1915(d).  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking damages, plaintiff claimed that he was convicted of escape in violation of his right to a speedy trial and the Interstate on Detainers Act.


3
Upon consideration, we affirm the district court's judgment for the reasons stated in its order of dismissal filed October 5, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.